PER CURIAM
Youth was found to be within the jurisdiction of the juvenile court for unauthorized use of a motor vehicle. As part of youth’s sentence, the court imposed restitution of $1,424.80 to the victim for damage to the victim’s vehicle. Youth appeals, and her sole assignment of error concerns the trial court’s order that she pay restitution. After youth filed her notice of appeal and her opening brief, however, the juvenile court entered an ex parte order waiving, at the request of the victim, the full amount of restitution.
Because the original restitution order has been withdrawn and youth is not required to pay any of the original restitution amount, review of the order would have no effect on any party’s rights. “ ‘Cases that are otherwise justiciable, but in which a court’s decision no longer will have a practical effect on or concerning the rights of the parties,’ are moot.” Barcik v. Kubiaczyk, 321 Or 174, 182, 895 P2d 765 (1995) (quoting Brumnett v. PSRB, 315 Or 402, 406, 848 P2d 1194 (1993)). This court has no authority to decide moot cases. We are limited to deciding existing controversies between parties. Yancy v. Shatzer, 337 Or 345, 362, 97 P3d 116 (2004).
Appeal dismissed.